Case 2:20-cv-09741-BRM-ESK Document 17 Filed 10/08/20 Page 1 of 1 PageID: 362




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



 GEA MECHANICAL EQUIPMENT
 US, INC.,                                    Case No. 20–cv–09741–BRM–ESK

              Plaintiff,

       v.                                                   ORDER

 FEDERAL INSURANCE COMPANY,
 et al.,

              Defendants.


        THIS MATTER having come before the Court on the parties’ joint letter of
 September 21, 2020 (Letter) (ECF No. 10) setting forth a discovery dispute between
 the parties; and defendants, in the Letter, seeking an order compelling plaintiff to
 produce certain information and documents protected by the attorney-client
 privilege (Application) (Id.); and the Court having held a hearing on October 8,
 2020; and for the reasons stated on the record,


       IT IS on this   8th day of October 2020     ORDERED that:

      1.     Defendants’ Application (ECF No. 10) is DENIED.

       2.     A telephone status conference is scheduled for January 12, 2021 at
10:30 a.m. before Magistrate Judge Edward S. Kiel. The parties shall file a joint
letter, at least three business days before the conference advising of the status of
discovery, any pending motions, and any other issues to be addressed.




                                                  /s/ Edward S. Kiel
                                                 EDWARD S. KIEL
                                                 UNITED STATES MAGISTRATE JUDGE
